Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the listing of claims filed on January 30, 2020. Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Conner (US PGPub No: 2021/0314143) in view of Buck (US PGPub No: 2020/0342479), hereafter referred to as Conner and Buck, respectively. 

With regards to claim 1, Conner teaches through Buck, a datacenter comprising: at least one of a first voltage sensor and a first amperage sensor associated with a first computing device (FCD); at least one of a second voltage sensor and a second amperage sensor associated with a second computing device (SCD) (Conner teaches sensors to measure voltage and current; see paragraphs 129, 137-138, and claim 6, Conner. Multiple computing devices can be used; see Figure 1 and paragraph 101, Conner); 

and an electronic control unit (ECU) communicating with the FCD and the SCD, the ECU configured to: receive FCD energy consumption information and additional updated FCD energy consumption information via at least one of the first voltage sensor and the first amperage sensor, wherein the FCD energy consumption information and the updated FCD energy consumption information is associated with energy consumed by the FCD during a first customer billing cycle (Conner teaches measuring energy which is a power used during a unit of time; see paragraph 137, Conner); 

divide a first blockchain mining reward into at least a first customer portion and a first datacenter portion; and withhold the first customer portion from a first customer when the first datacenter portion is less than a first minimum threshold (see below).  

While Conner teaches crediting a mining rig for processing, Conner does not explicitly cite dividing the customer portion and datacenter portion and withholding the customer portion when the datacenter portion is less than a threshold. In the same field of endeavor, Buck also teaches a network that supports mining cryptocurrencies; see abstract, Buck. In particular, Buck explains how the system allocates some of the rewards mined to the system operator for running the system; see paragraph 9, Buck. The remaining is then divided amongst the players; see paragraph 9, Buck. By compensating the system, the network is able to pay for servers, bandwidth, and other costs while also rewarding players/users with cryptocurrency; see paragraph 27, Buck. There is a threshold of time users need to stay on to make the rewards system cost effective; see paragraph 17, Buck. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have divided the mining rewards to compensate the system for running costs; see paragraph 27, Buck. 

With regards to claim 2, Conner teaches through Buck, the datacenter wherein the first minimum threshold is a first customer fee owed to the datacenter, and wherein the ECU is further configured to: receive SCD energy consumption information and additional updated SCD energy consumption information from at least one of the second voltage sensor and the second amperage sensor, wherein the SCD energy consumption information and the additional updated SCD energy consumption information is associated with energy consumed by the SCD during a second customer billing cycle; divide a second blockchain mining reward into at least a second customer portion and a second datacenter portion; and withhold the second customer portion from a second customer when the second datacenter portion is less than a second minimum threshold 
Conner teaches sensors to measure voltage and current; see paragraphs 129, 137-138, and claim 6, Conner. Multiple computing devices can be used; see Figure 1 and paragraph 101, Conner.
While Conner teaches crediting a mining rig for processing, Conner does not explicitly cite dividing the customer portion and datacenter portion and withholding the customer portion when the datacenter portion is less than a threshold. In the same field of endeavor, Buck also teaches a network that supports mining cryptocurrencies; see abstract, Buck. In particular, Buck explains how the system allocates some of the rewards mined to the system operator for running the system; see paragraph 9, Buck. The remaining is then divided amongst the players; see paragraph 9, Buck. By compensating the system, the network is able to pay for servers, bandwidth, and other costs while also rewarding players/users with cryptocurrency; see paragraph 27, Buck. There is a threshold of time users need to stay on to make the rewards system cost effective; see paragraph 17, Buck. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have divided the mining rewards to compensate the system for running costs; see paragraph 27, Buck. 

With regards to claim 3, Conner teaches through Buck, the datacenter wherein the ECU is further configured to: provide the FCD energy consumption information and the additional updated FCD energy consumption information to the first customer during the first customer billing cycle; and provide the SCD energy consumption information and the additional updated SCD energy consumption information to the second customer during the second customer billing cycle, wherein the ECU employs a self-executing smart contract to (i) receive the FCD energy consumption information and the additional updated FCD energy consumption information and (ii) withhold the first customer portion 
Conner teaches sensors to measure voltage and current; see paragraphs 129, 137-138, and claim 6, Conner. Multiple computing devices can be used; see Figure 1 and paragraph 101, Conner. Conner further teaches measuring energy which is a power used during a unit of time; see paragraph 137, Conner.  The use of smart contracts to sell/purchase credits in a cryptocurrency model is also supported; see paragraph 67, Conner. 
While Conner teaches crediting a mining rig for processing, Conner does not explicitly cite dividing the customer portion and datacenter portion and withholding the customer portion when the datacenter portion is less than a threshold. In the same field of endeavor, Buck also teaches a network that supports mining cryptocurrencies; see abstract, Buck. In particular, Buck explains how the system allocates some of the rewards mined to the system operator for running the system; see paragraph 9, Buck. The remaining is then divided amongst the players; see paragraph 9, Buck. By compensating the system, the network is able to pay for servers, bandwidth, and other costs while also rewarding players/users with cryptocurrency; see paragraph 27, Buck. There is a threshold of time users need to stay on to make the rewards system cost effective; see paragraph 17, Buck. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have divided the mining rewards to compensate the system for running costs; see paragraph 27, Buck. 


With regards to claim 4, Conner teaches through Buck, the datacenter wherein the FCD is a first graphical processing unit (GPU) and the SCD is a second GPU, and wherein first minimum threshold is based in part on at least one of the FCD energy consumption information and the additional updated FCD energy consumption information.  
While Conner teaches crediting a mining rig for processing, Conner does not explicitly cite dividing the customer portion and datacenter portion and withholding the customer portion when the datacenter portion is less than a threshold. In the same field of endeavor, Buck also teaches a network that supports mining cryptocurrencies; see abstract, Buck. In particular, Buck explains how the system allocates some of the rewards mined to the system operator for running the system; see paragraph 9, Buck. The remaining is then divided amongst the players; see paragraph 9, Buck. The mining can be done by CPU and/or GPU; see 8, Buck. By compensating the system, the network is able to pay for servers, bandwidth, and other costs while also rewarding players/users with cryptocurrency; see paragraph 27, Buck. There is a threshold of time users need to stay on to make the rewards system cost effective; see paragraph 17, Buck. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have divided the mining rewards to compensate the system for running costs; see paragraph 27, Buck. 

With regards to claim 5, Conner teaches through Buck, the datacenter wherein the self-executing smart contract further configured to pass along the first customer portion to the first customer when the first datacenter portion is greater than the first minimum threshold, and wherein at least the FCD energy consumption information is received via at least one of a first driver interacting with the first GPU and a power distribution unit (PDU) interacting with the first GPU
Conner teaches sensors to measure voltage and current; see paragraphs 129, 137-138, and claim 6, Conner. Multiple computing devices can be used; see Figure 1 and paragraph 101, Conner.  Furthermore, Conner teaches the use of smart contracts to sell/purchase credits in a cryptocurrency model; see paragraph 67, Conner. 
While Conner teaches crediting a mining rig for processing, Conner does not explicitly cite dividing the customer portion and datacenter portion and withholding the customer portion when the datacenter portion is less than a threshold. In the same field of endeavor, Buck also teaches a network that supports mining cryptocurrencies; see abstract, Buck. In particular, Buck explains how the system allocates some of the rewards mined to the system operator for running the system; see paragraph 9, Buck. The remaining is then divided amongst the players; see paragraph 9, Buck. The mining can be done by CPU and/or GPU in different percentiles; see 8, Buck. By compensating the system, the network is able to pay for servers, bandwidth, and other costs while also rewarding players/users with cryptocurrency; see paragraph 27, Buck. There is a threshold of time users need to stay on to make the rewards system cost effective; see paragraph 17, Buck. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have divided the mining rewards to compensate the system for running costs; see paragraph 27, Buck. 


With regards to claim 6, Conner teaches through Buck, the datacenter wherein the FCD energy consumption information includes a first quantity of energy consumed by the FCD during a first time period and the additional updated FCD energy consumption information includes at least a second quantity of energy consumed by the FCD during a second time period and a third quantity of energy consumed by the FCD during a third time period, and wherein at least the first and second time periods are within the billing cycle 
Conner teaches sensors to measure voltage and current; see paragraphs 129, 137-138, and claim 6, Conner. Multiple computing devices can be used; see Figure 1 and paragraph 101, Conner. Conner further teaches measuring energy which is a power used during a unit of time; see paragraph 137, Conner. Additionally, Conner teaches support for monthly billing statements/reports for power usage; see paragraph 75, Conner. 
While Conner teaches crediting a mining rig for processing, Conner does not explicitly cite dividing the customer portion and datacenter portion and withholding the customer portion when the datacenter portion is less than a threshold. In the same field of endeavor, Buck also teaches a network that supports mining cryptocurrencies; see abstract, Buck. In particular, Buck explains how the system allocates some of the rewards mined to the system operator for running the system; see paragraph 9, Buck. The remaining is then divided amongst the players; see paragraph 9, Buck. The mining can be done by CPU and/or GPU in different percentiles; see 8, Buck. By compensating the system, the network is able to pay for servers, bandwidth, and other costs while also rewarding players/users with cryptocurrency; see paragraph 27, Buck. There is a threshold of time users need to stay on to make the rewards system cost effective; see paragraph 17, Buck. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have divided the mining rewards to compensate the system for running costs; see paragraph 27, Buck. 


With regards to claim 9, Conner teaches through Buck, a datacenter comprising: a plurality of computing devices configured for cryptocurrency mining, the plurality of computing devices including a first computing device (FCD) associated with a first customer; an electronic control unit (ECU) configured to: repeatedly receive FCD energy consumption information for the FCD over a first timeframe, wherein the FCD energy consumption information is associated with at least energy consumed by the FCD during a first interval of the first timeframe and energy consumed by the FCD during a second interval of the first timeframe; provide the FCD energy consumption information to a first customer, wherein the first customer is associated with the FCD  (Conner teaches sensors to measure voltage and current; see paragraphs 129, 137-138, and claim 6, Conner. Multiple computing devices can be used; see Figure 1 and paragraph 101, Conner. Conner further teaches measuring energy which is a power used during a unit of time; see paragraph 137, Conner); 

proportion at least one cryptocurrency mining reward into at least a first customer portion and a first datacenter portion, wherein the at least one cryptocurrency reward is associated with work done by at least the FCD; and determine if the first datacenter portion is less than a first minimum threshold (see below).  

While Conner teaches crediting a mining rig for processing, Conner does not explicitly cite dividing the customer portion and datacenter portion and withholding the customer portion when the datacenter portion is less than a threshold. In the same field of endeavor, Buck also teaches a network that supports mining cryptocurrencies; see abstract, Buck. In particular, Buck explains how the system allocates some of the rewards mined to the system operator for running the system; see paragraph 9, Buck. The remaining is then divided amongst the players; see paragraph 9, Buck. By compensating the system, the network is able to pay for servers, bandwidth, and other costs while also rewarding players/users with cryptocurrency; see paragraph 27, Buck. There is a threshold of time users need to stay on to make the rewards system cost effective; see paragraph 17, Buck. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have divided the mining rewards to compensate the system for running costs; see paragraph 27, Buck. 


With regards to claim 10, Conner teaches through Buck, the datacenter wherein the plurality of computing systems further comprising a second computing device (SCD), wherein the ECU is further configured to: repeatedly receive SCD energy consumption information for the SCD over the first timeframe, wherein the SCD energy consumption information is associated with at least energy consumed by the SCD during the first timeframe; repeatedly provide the SCD energy consumption information to a second customer respectively over a plurality of intervals of the first timeframe, wherein the second customer is one of the first customer and a different customer; and determine if a second customer portion of the datacenter mining reward is less than a second minimum threshold, the second minimum threshold may be one of the first minimum threshold and a different minimum threshold  
Conner teaches sensors to measure voltage and current; see paragraphs 129, 137-138, and claim 6, Conner. Multiple computing devices can be used; see Figure 1 and paragraph 101, Conner.
While Conner teaches crediting a mining rig for processing, Conner does not explicitly cite dividing the customer portion and datacenter portion and withholding the customer portion when the datacenter portion is less than a threshold. In the same field of endeavor, Buck also teaches a network that supports mining cryptocurrencies; see abstract, Buck. In particular, Buck explains how the system allocates some of the rewards mined to the system operator for running the system; see paragraph 9, Buck. The remaining is then divided amongst the players; see paragraph 9, Buck. By compensating the system, the network is able to pay for servers, bandwidth, and other costs while also rewarding players/users with cryptocurrency; see paragraph 27, Buck. There is a threshold of time users need to stay on to make the rewards system cost effective; see paragraph 17, Buck. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have divided the mining rewards to compensate the system for running costs; see paragraph 27, Buck. 

With regards to claim 11, Conner teaches through Buck, the datacenter wherein the ECU interacts with a self-executing smart contract such that the self-executing smart contract causes the ECU to automatically: i) carry out the proportionment of the at least one cryptocurrency mining reward into at least the first customer portion and the first datacenter portion and ii) withhold the first datacenter portion from the first customer when the first datacenter portion is less than the first minimum threshold 
Conner teaches sensors to measure voltage and current; see paragraphs 129, 137-138, and claim 6, Conner. Multiple computing devices can be used; see Figure 1 and paragraph 101, Conner.  Furthermore, Conner teaches the use of smart contracts to sell/purchase credits in a cryptocurrency model; see paragraph 67, Conner. 
While Conner teaches crediting a mining rig for processing, Conner does not explicitly cite dividing the customer portion and datacenter portion and withholding the customer portion when the datacenter portion is less than a threshold. In the same field of endeavor, Buck also teaches a network that supports mining cryptocurrencies; see abstract, Buck. In particular, Buck explains how the system allocates some of the rewards mined to the system operator for running the system; see paragraph 9, Buck. The remaining is then divided amongst the players; see paragraph 9, Buck. By compensating the system, the network is able to pay for servers, bandwidth, and other costs while also rewarding players/users with cryptocurrency; see paragraph 27, Buck. There is a threshold of time users need to stay on to make the rewards system cost effective; see paragraph 17, Buck. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have divided the mining rewards to compensate the system for running costs; see paragraph 27, Buck. 

With regards to claim 12, Conner teaches through Buck, the datacenter wherein the FCD energy consumption information is one of a plurality of kilowatt per hour information and a plurality of kilowatt-hour information, and wherein the FCD is one of a central processing unit (CPU), an application specific integrated circuit (ASIC), a graphics processing unit (GPU), and a field programmable gate array (FPGA) 
Conner teaches sensors to measure voltage and current; see paragraphs 129, 137-138, and claim 6, Conner. Multiple computing devices can be used; see Figure 1 and paragraph 101, Conner.  Conner also teaches measuring energy which is a power used during a unit of time, typically in kWh; see paragraph 137, Conner  Furthermore, Conner teaches the use of smart contracts to sell/purchase credits in a cryptocurrency model; see paragraph 67, Conner
While Conner teaches crediting a mining rig for processing, Conner does not explicitly cite dividing the customer portion and datacenter portion and withholding the customer portion when the datacenter portion is less than a threshold. In the same field of endeavor, Buck also teaches a network that supports mining cryptocurrencies; see abstract, Buck. In particular, Buck explains how the system allocates some of the rewards mined to the system operator for running the system; see paragraph 9, Buck. The remaining is then divided amongst the players; see paragraph 9, Buck. The mining can be done by CPU and/or GPU; see 8, Buck. By compensating the system, the network is able to pay for servers, bandwidth, and other costs while also rewarding players/users with cryptocurrency; see paragraph 27, Buck. There is a threshold of time users need to stay on to make the rewards system cost effective; see paragraph 17, Buck. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have divided the mining rewards to compensate the system for running costs; see paragraph 27, Buck. 
  
With regards to claim 13, Conner teaches through Buck, the datacenter wherein the plurality of kilowatt-hour information includes a first quantity of kilowatt-hours consumed by the FCD over the first interval and a second quantity of kilowatt-hours consumed by the FCD over the second interval 
Conner teaches sensors to measure voltage and current; see paragraphs 129, 137-138, and claim 6, Conner. Multiple computing devices can be used; see Figure 1 and paragraph 101, Conner. Conner further teaches measuring energy which is a power used during a unit of time; see paragraph 137, Conner. Additionally, Conner teaches support for monthly billing statements/reports for power usage; see paragraph 75, Conner.
While Conner teaches crediting a mining rig for processing, Conner does not explicitly cite dividing the customer portion and datacenter portion and withholding the customer portion when the datacenter portion is less than a threshold. In the same field of endeavor, Buck also teaches a network that supports mining cryptocurrencies; see abstract, Buck. In particular, Buck explains how the system allocates some of the rewards mined to the system operator for running the system; see paragraph 9, Buck. The remaining is then divided amongst the players; see paragraph 9, Buck. The mining can be done by CPU and/or GPU; see 8, Buck. By compensating the system, the network is able to pay for servers, bandwidth, and other costs while also rewarding players/users with cryptocurrency; see paragraph 27, Buck. There is a threshold of time users need to stay on to make the rewards system cost effective; see paragraph 17, Buck. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have divided the mining rewards to compensate the system for running costs; see paragraph 27, Buck. 


With regards to claim 15, Conner teaches through Buck, a method of operating a computing system comprising: repeatedly receiving, at an electronic control unit (ECU), first energy consumption information for a first computing device (FCD) over intervals of a first timeframe, wherein the 36Docket No. 67929-0020Non-Provisionalfirst energy consumption information is associated with energy consumed by the FCD over the intervals first timeframe; providing, via the ECU, the first energy consumption information to a first customer, wherein the first customer is associated with the FCD (Conner teaches sensors to measure voltage and current; see paragraphs 129, 137-138, and claim 6, Conner. Multiple computing devices can be used; see Figure 1 and paragraph 101, Conner. Conner further teaches measuring energy which is a power used during a unit of time; see paragraph 137, Conner. A web interface can be provided to users; see paragraphs 30-31, Conner); 

and submitting a first smart contract to a blockchain network, wherein the first smart contract is configured to: receive at least one cryptocurrency mining reward (Conner teaches the use of smart contracts to sell/purchase credits in a cryptocurrency model; see paragraph 67, Conner); 

proportion the at least one cryptocurrency mining reward into at least a first customer portion and a first datacenter portion, wherein the at least one cryptocurrency reward is associated with work done by at least the FCD; and determine if the first datacenter portion is less than a first minimum threshold (see below).

While Conner teaches crediting a mining rig for processing, Conner does not explicitly cite dividing the customer portion and datacenter portion and withholding the customer portion when the datacenter portion is less than a threshold. In the same field of endeavor, Buck also teaches a network that supports mining cryptocurrencies; see abstract, Buck. In particular, Buck explains how the system allocates some of the rewards mined to the system operator for running the system; see paragraph 9, Buck. The remaining is then divided amongst the players; see paragraph 9, Buck. By compensating the system, the network is able to pay for servers, bandwidth, and other costs while also rewarding players/users with cryptocurrency; see paragraph 27, Buck. There is a threshold of time users need to stay on to make the rewards system cost effective; see paragraph 17, Buck. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have divided the mining rewards to compensate the system for running costs; see paragraph 27, Buck. 
  

With regards to claim 16, Conner teaches through Buck, the method further comprising: repeatedly receiving, at the ECU, second energy consumption information via a second computing device (SCD) over a second timeframe, wherein the second energy consumption information is associated with energy consumed by the SCD over the second timeframe, wherein at least one of a first driver and a power distribution unit (PDU) provides the first energy consumption information to the ECU and at least one of a second driver and the PDU provides the second energy consumption information to the ECU; providing, via the ECU, the second energy consumption information to a second customer, wherein the second customer is associated with the SCD; and submitting a second smart contract to the blockchain network, wherein the second smart contract is configured to: receive at least one additional cryptocurrency mining reward; proportion the at least one additional cryptocurrency mining reward into a second customer portion and a second datacenter portion, wherein the at least one additional cryptocurrency reward is associated with work done by at least the SCD; and determine if the second datacenter portion is less than a second minimum threshold.  
Conner teaches sensors to measure voltage and current; see paragraphs 129, 137-138, and claim 6, Conner. Multiple computing devices can be used; see Figure 1 and paragraph 101, Conner.  Furthermore, Conner teaches the use of smart contracts to sell/purchase credits in a cryptocurrency model; see paragraph 67, Conner.
While Conner teaches crediting a mining rig for processing, Conner does not explicitly cite dividing the customer portion and datacenter portion and withholding the customer portion when the datacenter portion is less than a threshold. In the same field of endeavor, Buck also teaches a network that supports mining cryptocurrencies; see abstract, Buck. In particular, Buck explains how the system allocates some of the rewards mined to the system operator for running the system; see paragraph 9, Buck. The remaining is then divided amongst the players; see paragraph 9, Buck. By compensating the system, the network is able to pay for servers, bandwidth, and other costs while also rewarding players/users with cryptocurrency; see paragraph 27, Buck. There is a threshold of time users need to stay on to make the rewards system cost effective; see paragraph 17, Buck. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have divided the mining rewards to compensate the system for running costs; see paragraph 27, Buck. 

With regards to claim 17, Conner teaches through Buck, the method wherein the first energy consumption information is in the form of at least one of kilowatt per hour information and kilowatt-hour information, and wherein the37Docket No. 67929-0020Non-Provisional FCD is one of a central processing unit (CPU), an application specific integrated circuit (ASIC), a graphics processing unit (GPU), and a field programmable gate array (FPGA)
Conner teaches sensors to measure voltage and current; see paragraphs 129, 137-138, and claim 6, Conner. Multiple computing devices can be used; see Figure 1 and paragraph 101, Conner.  Conner also teaches measuring energy which is a power used during a unit of time, typically in kWh; see paragraph 137, Conner  Furthermore, Conner teaches the use of smart contracts to sell/purchase credits in a cryptocurrency model; see paragraph 67, Conner
While Conner teaches crediting a mining rig for processing, Conner does not explicitly cite dividing the customer portion and datacenter portion and withholding the customer portion when the datacenter portion is less than a threshold. In the same field of endeavor, Buck also teaches a network that supports mining cryptocurrencies; see abstract, Buck. In particular, Buck explains how the system allocates some of the rewards mined to the system operator for running the system; see paragraph 9, Buck. The remaining is then divided amongst the players; see paragraph 9, Buck. The mining can be done by CPU and/or GPU; see 8, Buck. By compensating the system, the network is able to pay for servers, bandwidth, and other costs while also rewarding players/users with cryptocurrency; see paragraph 27, Buck. There is a threshold of time users need to stay on to make the rewards system cost effective; see paragraph 17, Buck. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have divided the mining rewards to compensate the system for running costs; see paragraph 27, Buck. 
 

Allowable Subject Matter
Claims 7-8, 14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455